                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


RYAN R. LOSSE,

                       Plaintiff,

       v.                                                    Case No. 18-C-1481

CITY OF APPLETON, et al.,

                       Defendants.


   ORDER GRANTING DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT


       Plaintiff Ryan Losse claims that his civil rights were violated when he was arrested for

violating the terms of his probation and held in custody in the Outagamie County Jail for 10 weeks,

despite the existence of video evidence completely exonerating him of the violation that led to his

arrest. Plaintiff filed this action for damages under 42 U.S.C. § 1983 against two Appleton police

officers, his probation officer and the officer’s supervisor, the City of Appleton, and Outagamie

County. The case is before the court on the defendants’ motions for summary judgment. The court

has jurisdiction over this case pursuant to 28 U.S.C. § 1331. For the following reasons, the

defendants’ motions for summary judgment will be granted and the case dismissed.

                                    PRELIMINARY MATTERS

       As a preliminary matter, the defendants argue that their proposed findings of fact must be

deemed admitted as uncontroverted for the purposes of summary judgment because Plaintiff’s

counsel failed to respond to them in accordance with Civil Local Rule 56. Under the local rules of

the district, a party opposing a motion for summary judgment must file within 30 days of service

of the motion “a concise response to the moving party’s statement of facts” that consists of “a
reproduction of each numbered paragraph in the moving party’s statement of facts followed by a

response to each paragraph.” Civil L.R. 56(b)(2) (E.D. Wis.). If a fact is disputed, the non-moving

party must include a specific reference to an affidavit, declaration, or other part of the record that

supports the claim that a genuine dispute exists as to that fact. Id. The local rules also state that any

uncontroverted statements of fact will be deemed admitted for the purpose of deciding summary

judgment. Civil L.R. 56(b)(4) (E.D. Wis.).

        Plaintiff’s counsel did not file any responses to the defendants’ proposed finding of fact

when he filed his response to the motions. On April 2, 2019, 4 days after the defendants filed their

reply briefs, Plaintiff’s counsel filed a response to the defendants’ proposed findings of fact. The

City of Appleton, Sergeant West, and Officer Taschner (the Appleton Defendants) filed a motion

to strike Plaintiff’s responses on April 9, 2019, because they are untimely and for failing to comply

with the local rules. To date, no response has been filed to the motion to strike.

        The motion to strike is granted. Failure to file a response to a motion is itself grounds to

grant it under the local rules. Civil L.R. 7(d) (E.D. Wis.) (“Failure to file a memorandum in

opposition to a motion is sufficient cause for the Court to grant the motion.”). Moreover, even now,

Plaintiff has offered no reason for his failure to respond to the defendants’ proposed findings of fact.

To allow the late filing absent any showing of good cause would likely add to the defendants’

burden by requiring revision and refiling of their replies. Absent any explanation why the

defendants should be forced to do so, the motion to strike will be granted and the defendants’

proposed findings of fact will be deemed admitted for purposes of deciding the pending motions.

See Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 922 (7th Cir. 1994) (“We have . . . repeatedly

upheld the strict enforcement of [local] rules, sustaining the entry of summary judgment when the



                                                   2
non-movant has failed to submit a factual statement in the form called for by the pertinent rule and

thereby conceded the movant’s version of the facts.”); Cichon v. Exelon Generation Co., L.L.C., 401

F.3d 803, 809–10 (7th Cir. 2005) (“A district court does not abuse its discretion when, in imposing

a penalty for a litigant’s non-compliance with [the local rules], the court chooses to ignore and not

consider the additional facts that a litigant has proposed.”).

                                         BACKGROUND

       At approximately 1:15 a.m. on June 21, 2017, Sergeant West and Officer Taschner of the

Appleton Police Department were dispatched to investigate a complaint about a suspicious vehicle

that had been running outside a home for 45 minutes to an hour. The caller did not know if the car

was occupied, but claimed there had been an ongoing problem with people passing out in the their

vehicles in that area. The officers located the vehicle, a red Mitsubishi Eclipse, in the driveway to

the rear of the residence at 725 East Byrd Street, and observed a male occupant asleep in the driver’s

seat with what appeared to be a pipe for smoking methamphetamine in his hand. The officers

knocked on the car’s window to get the occupant’s attention. When the occupant awoke, he looked

around, ignored the officers’ commands to turn the vehicle off, backed the car down the driveway

and fled. Appleton police officers initially pursued the vehicle but ultimately aborted their pursuit

due to safety concerns. A Grand Chute police officer also pursued the vehicle at one point within

his jurisdiction but ultimately had to call off his pursuit as well for safety concerns.

       West remained at the residence and attempted to see if anyone was home. Nobody answered

West’s repeated knocking on the door. Dispatch provided West with a phone number for the

homeowner, Linda Jeanty, and West contacted her. Jeanty, who was not home at the time, told




                                                  3
West that her son, Plaintiff Ryan Losse, lived with her at that address and that she did not believe

the Mitsubishi Eclipse belonged to her son.

       Plaintiff was serving a 24-month term of probation for one count of possession of

methamphetamine at the time. West was able to pull up a photo of him using the Department of

Corrections (DOC) offender locator database. Both West and Taschner viewed the photo of

Plaintiff in the database and concluded that Plaintiff had been the driver of the red Mitsubishi

Eclipse. Based on his identification of Plaintiff as the driver of the vehicle, West requested a

warrant for his arrest for one count of resisting or obstructing an officer. West also called the

DOC’s after-hours telephone number. In response to requests from both the Appleton Police

Department and the Grand Chute Police Department, an on-call DOC supervisor for the DOC

Division of Community Corrections (DCC) issued an apprehension request for Plaintiff the same

day. The DOC DCC also notified Plaintiff’s probation agent, Chad Corrigan, that it had issued an

apprehension request for Plaintiff.

       On June 22, 2017, the Lake Winnebago Area Metropolitan Enforcement Group conducted

a search of Plaintiff’s residence as part of its investigation of his brother Robert—who was also on

supervision at the time and living in Jeanty’s house—based on information that Robert was selling

methamphetamine. The search was conducted pursuant to 2013 Wisconsin Act 79, which

authorizes law enforcement to search the residence of a person on parole, probation, or extended

supervision, based on reasonable suspicion that the person is committing, is about to commit, or has

committed a crime or violation of a condition of supervision. During their search, investigators

found methamphetamine in plain sight in Robert’s room. In Plaintiff’s bedroom they also found

13 baggies with the corners cut out of them, and one corner-cut baggie with residue that later tested



                                                 4
positive for methamphetamine, in the trash can. Investigators also found a black air gun, the orange

tip of which had been painted over in black, on a shelf in Plaintiff’s room. The conditions of

Plaintiff’s supervision prohibited him from possessing drug paraphernalia and a firearm and/or any

other weapon without obtaining permission from his probation agent. After the search, the

investigators contacted Appleton Police who proceeded to arrest Plaintiff pursuant to the earlier-

issued apprehension request. Once Corrigan was notified of Plaintiff’s arrest, he sent Outagamie

County Jail an order to detain Plaintiff.

       Corrigan met with Plaintiff at the jail on June 22, 2017. Plaintiff denied involvement in the

car chase and told Corrigan that a person with the first name Lee had been driving a red Mitsubishi

Eclipse on the evening in question. Corrigan then proceeded to review West’s police report that

explained how the officers viewed the photo of Plaintiff from the DOC’s offender locator database

to identify the occupant of the vehicle. Corrigan also received a telephone call from one of the

investigators who conducted the search of Jeanty’s home. The investigator informed Corrigan about

the contraband found in Plaintiff’s bedroom and also informed him that the Mitsubishi Eclipse had

a history of being at the residence and was seen being driven by Lee Carter, as well as other

individuals. On June 23, Corrigan asked the DOC’s jail liaison to take another statement from

Plaintiff regarding Lee Carter and Plaintiff’s knowledge of the contraband found in his room. In

a signed written statement Plaintiff denied any knowledge of the drug paraphernalia, denied being

the driver of the Mitsubishi Eclipse, asserted that Lee Carter was the person who had been in the

driveway in the vehicle, and admitted to possessing the air gun.

       On June 24, 2017, West and Taschner went to the Outagamie County Jail to speak with

Plaintiff. West read Plaintiff his Miranda rights, but discontinued the interview after Plaintiff



                                                 5
informed the officers that he had an attorney, and simply gave Plaintiff their contact information to

pass along to his attorney so that his attorney could contact them.

        During his investigation into Plaintiff’s alleged violation of the conditions of his

supervision, Corrigan spoke with the probation agents for Plaintiff’s brother Robert and Lee Carter.

In a signed written statement Carter denied any involvement in the police pursuit. Corrigan also

spoke with Sergeant West who informed him how he and Taschner verified Plaintiff was the

individual involved in the pursuit—by reviewing his DOC photograph and meeting with him at the

jail.

        Based on the information he had gathered, Corrigan initiated revocation proceedings against

Plaintiff on July 6, 2017, and staffed the case with his supervisor, Roger Neveau. Plaintiff was

served with, among other things, a notice of violation alleging that he violated the terms of his

probation by leading officers on a high-speed pursuit, possessing drug paraphernalia in his bedroom,

and admitting that he possessed an air gun.

        A criminal complaint charging Plaintiff with felony Fleeing/Eluding an Officer, in violation

of Wis. Stat. § 346.04(3), and Resisting/Obstructing an Officer, in violation of Wis. Stat. § 946.41,

both as a repeater, was issued on July 17, 2017. Plaintiff made an initial appearance in the criminal

matter on July 18, 2017, and the Commissioner set a preliminary examination within 20 days and

a $500 cash bond. On July 31, 2017, Plaintiff waived his preliminary hearing and the court found

probable cause that he had committed the acts charged against him. The court bound the case over

for an arraignment scheduled for August 15, 2017. On August 8, 2017, Corrigan submitted an

Amended revocation summary indicating that criminal charges were filed against Plaintiff based

on his alleged involvement in the police pursuit.



                                                 6
       A final revocation hearing was initially scheduled for August 7, 2017, and then rescheduled

for August 29, 2017, because West was unavailable on August 7. The day before the final

revocation hearing, West and Taschner reviewed the body camera footage from their June 21, 2017

encounter with the Eclipse driver. West also went to the Outagamie County Jail to view Plaintiff’s

tattoos. West determined that the person in the vehicle at the time of the incident did not have the

same forearm tattoos Plaintiff had. The officers informed Corrigan of their conclusion that Plaintiff

was not the individual they had encountered in the car on June 21, 2017, based upon their review

of the body camera footage. This was the first time that Corrigan had heard about the body camera

video. Based on this new information, and because the drug paraphernalia and weapons violation

carried a recommended sanction of 5-59 days under DOC guidelines, whereas Plaintiff had been

in custody for 68 days, the DOC DCC withdrew its revocation recommendation on August 29,

2017. On August 29, 2017, Corrigan provided Outagamie County Jail with a cancellation of the

order to detain. In addition, Outagamie County Assistant District Attorney Tombasco moved the

court to dismiss the charges against Plaintiff stemming from the June 21, 2017 allegations of fleeing

and obstructing on August 29, 2017, at which time Plaintiff was released from custody.

       On September 21, 2018, Plaintiff filed this action against Outagamie County, the City of

Appleton, Sergeant Tyrell West and Officer Jack Taschner of the Appleton Police Department, and

probation and parole agent Chad Corrigan and his supervisor Roger Neveau of the Wisconsin

Department of Corrections. Under the heading “MANY VIOLATIONS OF THE PLAINTIFFS

[sic] CIVIL RIGHTS AGAINT [sic] WRONGFUL SEARCH SEIZURE AND IMPRISONMENT

AS WELL AS A CLEARLY EXCESSIVE AND UNDLY [sic] HARSH SENTENCE,” Plaintiff

alleges:



                                                 7
       Losse’s detention was not based on his involvement in any crime, his detention was
       not based on required cause to justify incarceration. These are clear violations of
       the Plaintiffs [sic]4th and 8th Amendment rights against warrantless seizures not
       based upon probable cause and a [sic] unduly harsh sentence as he was incarcerated
       without cause. Factually another person committed the crime for which he was
       incarcerated.

Dkt. No. 11 at 5, ¶ 3 (italics and underline original). Motions for summary judgment were promptly

filed on January 7, 2019, by the State Defendants (Corrigan and Neveau), Dkt. No. 25, Outagamie

County, Dkt. No. 29, and the Appleton Defendants (City of Appleton, Sergeant West, and Officer

Taschner), Dkt. No. 32. Plaintiff’s time to respond was extended to March 15, 2019. The motions

are now fully briefed.

                                      LEGAL STANDARD

       Summary judgment should be granted when the moving party shows that there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). In other words, the time and expense of the parties and the court should not

be wasted on a trial when there are no material facts in dispute, one party is entitled to judgment on

those facts, and thus there is nothing to try. In deciding a motion for summary judgment, all

reasonable inferences are construed in favor of the nonmoving party. Foley v. City of Lafayette, 359

F.3d 925, 928 (7th Cir. 2004). The party opposing the motion for summary judgment must “submit

evidentiary materials that set forth specific facts showing that there is a genuine issue for trial.”

Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir. 2010) (quoted source and internal quotation

marks omitted). “The nonmoving party must do more than simply show that there is some

metaphysical doubt as to the material facts.” Id. Summary judgment is properly entered against a

party “who fails to make a showing sufficient to establish the existence of an element essential to




                                                  8
the party’s case, and on which that party will bear the burden of proof at trial.” Parent v. Home

Depot U.S.A., Inc., 694 F.3d 919, 922 (7th Cir. 2012) (internal quotation marks omitted) (quoting

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

                                            ANALYSIS

        Plaintiff alleges that all of the remaining defendants violated his Fourth and Eighth

amendment rights because he was detained without probable cause for a crime that another person

committed. Plaintiff also argues that the defendants were not diligent in investigating or turning

over the body camera footage that shows he was not the driver of the Eclipse that evaded police

officers.

A.      Outagamie County

        Outagamie County contends that all claims against it should be dismissed because Plaintiff

has failed to plead a municipal liability claim under Monell v. Department of Social Services of City

of New York, 436 U.S. 658 (1978). A municipality can “be held liable under § 1983 only for its own

violations of federal law.” Los Angeles Cty., Cal. v. Humphries, 562 U.S. 29, 36 (2010) (citing

Monell, 436 U.S. at 694). To invoke Monell liability, a plaintiff must demonstrate that there was

an “‘official policy, widespread custom, or action by an official with policy-making authority [that]

was the “moving force” behind his constitutional injury.’” Daniel v. Cook Cty., 833 F.3d 728, 734

(7th Cir. 2016) (quoting Dixon v. Cty. of Cook, 819 F.3d 343, 348 (7th Cir. 2016)).

        Plaintiff’s claims against Outagamie County will be dismissed because he has failed to

identify any official policy, widespread custom, or action by an official with policy-making

authority associated with Outagamie County that was the source of his confinement. Outagamie

County took no part in the events that led to Plaintiff’s detention, thus it is not responsible for any



                                                  9
of those events. See Hildebrandt v. Ill. Dep’t of Nat. Res., 347 F.3d 1014, 1039 (7th Cir. 2003)

(“[S]ome causal connection or affirmative link between the action complained about and the official

sued is necessary for § 1983 recovery.”). Indeed, it is difficult to see why the County was sued in

the first place, and Plaintiff has offered no argument in response to its motion for summary

judgment.

       Persons detained because of suspected probation violations “are entitled to two separate

hearings under the due process clause of the Fourteenth Amendment: a preliminary hearing soon

after the individual’s initial detention and a final hearing before a decision is made on revocation.”

Larry v. Dep’t of Corr., No. 06-C-223-C, 2006 WL 1374034, at *2 (W.D. Wis. May 12, 2006).

“The right to a preliminary hearing is not absolute,” and “exceptions exist.” Id. at *2–3. A

preliminary hearing need not be held if “[t]he offender has given and signed a written statement

which admits a violation.” Wis. Admin. Code DOC § 331.05(2)(b). If the violation has been

admitted in writing, the offender may be detained pending a final revocation hearing. See Graffree

v. Shelton, No. 09-CV-167, 2011 WL 839530, at *6 (E.D. Wis. Mar. 7, 2011); Faheem-El v.

Klincar, 841 F.2d 712, 725 (7th Cir. 1988) (“[I]f probable cause was found to exist at the

preliminary parole hearing, the parolee could be incarcerated pending the final revocation

hearing.”). Because Plaintiff admitted in writing that he possessed the air gun, a preliminary hearing

was not required and his continued detention by Outagamie County until his final revocation hearing

was appropriate.

       Further, Outagamie County’s 10-week detention of Plaintiff was reasonable. A final

revocation hearing must be held within a reasonable amount of time after the offender is taken into

custody. Morrissey v. Brewer, 408 U.S. 471, 488 (1972). Although Plaintiff was released prior to



                                                 10
having his hearing, it was scheduled to be held within a reasonable amount of time. Id. (a lapse of

two months is not unreasonable); U.S. v. Scott, 850 F.2d 316, 320–22 (7th Cir. 1988) (thirteen-

month delay reasonable). More importantly, Outagamie County’s detention of Plaintiff at its jail

was at the direction of the DOC’s order to detain and the state court’s order of detention subject to

bail. The same day that the order to detain was cancelled by DCC and the state charges dismissed,

Outagamie County released Plaintiff. Plaintiff has failed to established that Outagamie County’s

detention of him violated his constitutional rights.

       The facts also reveal that Outagamie County did not have access to any of the evidence that

established Plaintiff was not the driver of the Mitsubishi Eclipse, or that even if it did have access

that it has a policy or custom of withholding such information. Consequently, Outagamie County’s

motion for summary judgment is granted and all claims against it are dismissed.

B.     The Appleton Defendants

       1.      Sergeant West and Officer Taschner

       Sergeant West and Officer Taschner assert that they are entitled to qualified immunity and

are not liable for misidentifying Plaintiff as the driver of the vehicle and issuing an apprehension

request. “Governmental actors performing discretionary functions enjoy ‘qualified immunity,’

meaning that they are ‘shielded from liability for civil damages insofar as their conduct does not

violate clearly established statutory or constitutional rights of which a reasonable person would have

known.’” Volkman v. Ryker, 736 F.3d 1084, 1089 (7th Cir. 2013) (quoting Estate of Escobedo v.

Bender, 600 F.3d 770, 778 (7th Cir. 2010)).            “The qualified immunity analysis therefore

traditionally involves a two-part inquiry. The first question is whether the defendants’ conduct

violated a constitutional right. The second question is whether that particular constitutional right



                                                 11
was “clearly established” at the time of the alleged violation.” Id. at 1090 (internal citations

omitted).

          West argues that he did not violate Plaintiff’s constitutional rights because he had probable

cause for issuing the apprehension request for Plaintiff. “Probable cause for an arrest exists if, at

the time of the arrest, the facts and circumstances within the police officer’s knowledge were

sufficient to warrant a reasonable belief that the suspects had committed, were committing, or were

about to commit a crime.” Wollin v. Gondert, 192 F.3d 616, 622 (7th Cir. 1999). “‘In recognition

of the endless scenarios confronting police officers in their daily regimen, courts evaluate probable

cause not on the facts as an omniscient observer would perceive them but on the facts as they would

have appeared to a reasonable person in the position of the arresting officer—seeing what he saw,

hearing what he heard.’” Id. at 623 (quoting Sheik–Abdi v. McClellan, 37 F.3d 1240, 1246 (7th Cir.

1994)).

          Here, West had probable cause to issue the apprehension request because the information

available to him at the time supported his belief that Plaintiff was the driver of the Mitsubishi

Eclipse. There is no question that the driver of that vehicle’s actions were criminal. The driver was

evading police officers and driving so dangerously that twice officers that were in pursuit of the

fleeing vehicle had to end the pursuit for safety reasons. After the vehicle sped off, Sgt. West spoke

with the owner of the home where the car had been idling in the driveway, Plaintiff’s mother, who

informed West that Plaintiff was living there with her. After West learned that Plaintiff was on

probation, he pulled up a photo of him in the DOC database, and both he and Taschner viewed the

photo and agreed that the photo of Plaintiff matched the driver of the vehicle. Plaintiff offers no

evidence that suggests they were acting in bad faith. The video evidence of the driver of the



                                                   12
Mitsubishi Eclipse is of a person with Plaintiff’s general characteristics and size. He is wearing a

hat, and the fact that both officers believed he was Plaintiff suggests they were acting in good faith.

It was dark outside and though they shined a flashlight on him, he quickly started the vehicle and

backed away. Officer error does not amount to a constitutional violation. When West saw Plaintiff

the next day, he still thought Plaintiff was the driver. West did not interview Plaintiff because he

was represented by counsel. It was not until the officers viewed the body camera footage in

preparation for Plaintiff’s final revocation hearing that they noticed the tattoos on his forearms and

the absence of tattoos on the driver. They immediately notified Plaintiff’s probation agent and the

assistant district attorney handling the criminal case. Though mistaken, their initial identification

of Plaintiff as the driver of the Mitsubishi Eclipse was more than sufficient to support a finding of

probable cause that Plaintiff was the driver of the vehicle. Consequently, the issuance of the

apprehension request did not violate Plaintiff’s constitutional rights.

       Plaintiff also asserts a constitutional claim against West and Taschner for their alleged

failure to disclose exculpatory evidence. See Brady v. Maryland, 373 U.S. 83, 87–88 (1963) (state

violates due process by failing to disclose material exculpatory evidence to defense in time for

defendant to make use of it). “A police officer’s failure to disclose exculpatory evidence to a

prosecutor may foreseeably result in a violation of the accused’s due process rights under Brady.”

Cairel v. Alderden, 821 F.3d 823, 832 (7th Cir. 2016). “To prevail on a civil Brady claim against

an officer, an accused must show that (1) the evidence is favorable to him; (2) the evidence was

concealed by the officer; and (3) the concealed evidence resulted in prejudice.” Id. “Prejudice

requires proof that the failure to disclose caused a deprivation of the accused’s liberty.” Id.




                                                  13
        Plaintiff’s Brady claim against West and Taschner fails for two reasons: 1) there is no

evidence that the body camera footage was intentionally concealed by the officers, and 2) the body

camera footage did not result in any prejudice to Plaintiff. First, there is no indication in the record

that the officers concealed the existence of the body camera footage from Plaintiff or prevented

Plaintiff from requesting it. Second, Plaintiff cannot demonstrate any deprivation of liberty as a

result of any alleged failure to disclose the evidence as the body camera footage was made known

to Plaintiff the same day it was found that the footage revealed Plaintiff was not the driver. This

disclosure was made prior to any criminal conviction or final revocation hearing, and thus did not

constitute a Brady violation. See Armstrong v. Daily, 786 F.3d 529, 552 (7th Cir. 2015) (“The

Prosecution may fulfill its Brady obligation through disclosure in the time leading up to or

sometimes even during trial.”). In addition, Plaintiff was not detained solely for allegedly being the

driver of the Eclipse, but also on the basis of violations of his supervision for unrelated actions that

were discovered through an unrelated investigation. Consequently, Plaintiff cannot establish that

he was prejudiced. As a result, the Appleton defendants’ motion for summary judgment is granted

with respect to Sergeant West and Officer Taschner.

        2.      City of Appleton

        As to the City of Appleton, the claims against it will be dismissed because Plaintiff has

failed to establish that it violated Plaintiff’s constitutional rights. Plaintiff’s claim that “[i]t is [a]

common practice of [the Appleton Police Department] and the City of Appleton to charge and

submit to prosecutors documents that are incriminating while foregoing the timely disclosure of

digital evidence that contradicts the same,” Pl.’s Resp., Dkt. No. 46 at 10, is wholly unsupported

by the evidentiary record. Plaintiff has presented no evidence supporting this claim or identified



                                                    14
any specific policy or custom. Liability against a municipality under § 1983 can only be established

by showing that a constitutional violation is the result of an “‘official policy, widespread custom,

or action by an official with policy-making authority [that] was the ‘moving force’ behind his

constitutional injury.”” Daniel, 833 F.3d at 734 (quoting Dixon, 819 F.3d at 348). As Plaintiff

cannot establish that his constitutional rights were violated, let alone the existence of a policy or

custom that the City of Appleton intentionally withholds exculpatory evidence, the Appleton

defendants’ motion for summary judgment is granted with respect to the City of Appleton.

C.     Rodger Neveau, Chad Corrigan

       Corrigan and Neveau assert that the issuance of the order of detention for Plaintiff and the

probation hold placed on Plaintiff were lawful and that they did not withhold exculpatory evidence.

As neither Neveau nor Corrigan were personally involved in the initial car chase, issuance of the

apprehension request, the search of Plaintiff’s residence, or taking him into custody they are not

liable for any of those actions. Rascon v. Hardiman, 803 F.2d 269, 273 (7th Cir. 1986) (“‘Section

1983 creates a cause of action based upon personal liability and predicated upon fault. An

individual cannot be held liable in a § 1983 action unless he caused or participated in an alleged

constitutional deprivation.’” (quoting Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983))).

       Turning to Corrigan’s issuance of the order of detention for Plaintiff, the wrongful detention

of a person by state agents can constitute an unreasonable seizure of a person in violation of the

Fourth Amendment. Knox v. Smith, 342 F.3d 651, 657 (7th Cir. 2003). “[T]he general rule [is] that

Fourth Amendment seizures are ‘reasonable’ only if based on probable cause to believe that the

individual has committed a crime.” Bailey v. United States, 568 U.S. 186, 192 (2013).




                                                 15
        The information available to Corrigan at the time supports a finding that he had probable

cause to issue the order to detain Plaintiff.       Corrigan had received information from law

enforcement that identified Plaintiff, albeit mistakenly, as the driver of the Eclipse that was involved

in a police chase that ultimately had to be abandoned for safety reasons. More importantly, Plaintiff

had just been arrested after drug paraphernalia and an air gun were found in a search of his room,

possession of which violates his conditions of supervision. Consequently, because there was reason

to believe that Plaintiff had violated the law by evading police in the Eclipse and violated the

conditions of his supervision by possessing drug paraphernalia and a weapon, Corrigan’s issuance

of the order to detain Plaintiff satisfies the probable cause standard and did not violate his

constitutional rights.

        After Plaintiff was initially detained, Corrigan took further steps to investigate whether he

was the driver of the Eclipse and whether he had violated the terms of his supervision. Corrigan

read West’s police report, wherein West detailed how he identified Plaintiff by viewing a photo of

him in the DOC offender locator database, and spoke with Sgt. West who informed him that he and

Officer Taschner went to the jail and confirmed Plaintiff was the driver. Corrigan also spoke to an

investigator involved with the search of Plaintiff’s bedroom who detailed the items discovered in

Plaintiff’s bedroom and informed Corrigan about the association of the Eclipse with Plaintiff’s

residence. Corrigan also spoke with Lee and Plaintiff, both of whom denied being the driver of the

vehicle. Corrigan also obtained a written statement from Plaintiff in which he admitted to

possessing the air gun in violation of the terms of his supervision. During Corrigan’s investigation

nobody mentioned the body camera footage to him, nor did he ever view it. Corrigan also

discovered during the course of his investigation that Plaintiff faced criminal charges for his alleged



                                                  16
evasion of officers in the Eclipse. Based on his investigation, Corrigan submitted a revocation

summary explaining the DOC’s basis for its revocation recommendation and ensured that Plaintiff’s

defense counsel received a copy. These facts amply demonstrate that Corrigan had probable cause

to believe Plaintiff violated the conditions of his probation. It was not until the day before

Plaintiff’s final revocation hearing that Corrigan learned from West after he reviewed the body-cam

video in preparation for the hearing that Plaintiff was in fact not the driver of the vehicle. Upon

discovering this information, Corrigan immediately notified Neveau, and withdrew their revocation

recommendation, which was granted the next day on August 29, 2017. Neither Corrigan nor

Neveau violated Plaintiff’s constitutional rights through these actions.

                                         CONCLUSION

       For the aforementioned reasons the defendants’ motions for summary judgment (Dkt Nos.

25, 29, 32) are GRANTED. The Appleton Defendants’ motion to strike (Dkt No. 52) is also

GRANTED. The case is dismissed. The Clerk is directed to enter judgment accordingly.

       Dated this 16th day of May, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court




                                                17
